Citation Nr: 0940578	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-09 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
heart condition, claimed as arteriosclerotic heart disease 
status post acute myocardial infarction.

2.	Entitlement to an evaluation in excess of 30 percent for 
service connected pes planus.

3.	Entitlement to service connection for bilateral hearing 
loss.

4.	Entitlement to service connection for neuropathy of the 
left foot.

5.	Entitlement to service connection for fatty tumors and 
cysts.


REPRESENTATION

Appellant represented by:	Armstrong County Veterans 
Affairs




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to April 
1974.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from April 2007 and June 2007 rating 
decisions of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO).  The April 2007 rating 
decision granted service connection for bilateral pes planus, 
evaluated as 30 percent disabling, effective December 200, 
2005; and denied service connection for bilateral hearing 
loss, fatty tumors and cysts, and neuropathy of the left 
foot.  The June 2007 rating decision denied service 
connection for arteriosclerotic heart disease.

The Board notes that the Veteran was scheduled to present 
testimony before a traveling Veterans Law Judge (VLJ) in 
October 2009.  However, in an August 2009 letter, the Veteran 
withdrew his request for an appeals hearing.  See 38 C.F.R. § 
20.704 (2008).

The issue of entitlement service connection for fatty tumors 
and cysts is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
	

FINDINGS OF FACT

1.	In unappealed May 1983 rating decisions, the RO denied 
service connection for heart condition.

2.	The evidence added to the claims file since that May 1983 
decision does not raise a reasonable possibility of 
substantiating the claim.

3.	The Veteran's pes planus is characterized by objective 
evidence of deformity, pain on use, and characteristic 
callosities.

4.	Competent evidence does not show that the Veteran's 
bilateral sensorineural hearing loss is related to his 
military service.

5.	Competent evidence does not show that the Veteran has 
neuropathy of the left foot, or that his complaints of 
left leg numbness are related to his military service or 
his service connected pes planus.


CONCLUSION OF LAW

1.	The May 1983 rating decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2.	New and material evidence has not been submitted and so 
the claim of service connection for heart condition is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.	The criteria for an evaluation in excess of 30 percent for 
service connected pes planus are not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2009).

4.	Bilateral hearing loss was not incurred in the Veteran's 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

5.	Neuropathy of the left foot was not incurred in the 
Veteran's military service, nor is it secondary to 
service-connected pes planus.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice requirement applies to all 
five elements of a service connection claim, including 
disability ratings and effective dates.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  This notice must be 
provided prior to the initial decision on a claim for VA 
benefits.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a May 2006 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence, and how the disability ratings and 
effective dates are assigned.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in providing a claimant with notice of the legal 
requirement of "new and material evidence" as the pre-
requisite for reopening a previously denied claim, the 
content of the VCAA notice issued must inform him of the 
"unique character of evidence that must be presented" in 
order to reopen the denied claim in that specific case - 
including with respect to each legal requirement that must be 
established to warrant entitlement to the benefit sought.  
The Veteran received notice consistent with Kent in an April 
2007 letter, prior to the initial adjudication of that claim 
in the July 2007 rating decision.  Specifically, this letter 
informed the Veteran of the requirements for new and material 
evidence.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA treatment records, VA medical 
examination results, and statements of the Veteran and his 
representatives have been associated with the record.  The 
Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  In a March 
2009 waiver, the Veteran indicated that he had stated his 
case completely and requested that his case be immediately 
forwarded to the Board for appellate review.  The Board finds 
that VA has obtained, or made reasonable efforts to obtain, 
all evidence that might be relevant to the issues on appeal, 
and that VA has satisfied the duty to assist.

New and material evidence - Heart Condition 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  "New" evidence 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence is newly submitted 
evidence that relates to an unestablished fact necessary to 
substantiate the claim and presents the reasonable 
possibility of substantiating the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for heart 
condition was originally denied on the merits by the RO in a 
rating decision dated May 1983 on the basis that there was no 
evidence of a heart disorder in service and not treatment for 
a heart disease until Jun 1982 when the Veteran suffered a 
myocardial infarction.  The Veteran did not appeal this 
decision and it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a petition to reopen this claim in December 
2005.

The old evidence

At the time of the May 1983 rating decision, the evidence of 
record consisted of the Veteran's service treatment records 
and the June 1982 hospital records from Allegheny Hospital.  
That rating decision denied the claim on the basis that there 
was no evidence of a heart disorder in service and not 
treatment for a heart disease until June 1982 when the 
Veteran suffered a myocardial infarction.  Therefore, the 
discussion of new and material evidence will be focused on 
this issue.

The additional evidence

The evidence received since May 1983 consists of: (1) VA 
treatment records from March 1999 to July 2001, from May 2005 
to January 2006, and from December 2007 to July 2008; (2) 
private treatment records from Allegheny Hospital from 
December 1999, November 2005; (3) private treatment records 
from Dr. D.S. from October 1999 to April 2006; (4) private 
treatment records of Dr. J.V. from December 1987 to September 
1996; (5) private treatment records from Dr. M.F.; (6) 
service personnel records; and (7) the Veteran's April 2007, 
June 2007, and July 2007 statements.

The VA treatment records and the private treatment records 
(items 1-5) are new in that they post-date the earlier rating 
decisions and were not previously submitted to agency 
decision makers.  The VA records document treatment for 
several ailments, including the Veteran's heart condition.  
The private records include recent treatment and test 
results.  The records from Dr. M.F. also note the 
relationship between the Veteran's continued tobacco use and 
his heart health.  The Board acknowledges the Veteran's 
contentions in his June 2007 statement that his tobacco use 
was initiated during his military service, however under 
38 U.S.C.A. § 1103 disability benefits are not available for 
disability due to use of tobacco in service.  These records 
do not offer evidence of a heart disorder in service or prior 
to the Veteran's June 1982 myocardial infarction.  Therefore, 
these records are not material because they do not relate to 
an unestablished fact necessary to substantiate the claim, 
which is whether the Veteran's heart condition was manifested 
in service or within one year after service, or whether it 
was otherwise related to an incident that occurred in 
service.

The Veteran's service personnel records (item 6) are not new 
in that they existed at the time of the May 1983 rating 
decision.  

The Veteran's statements (item 7) are also new in that they 
post-date the earlier rating decisions and were not 
previously submitted to agency decision makers.  In his April 
2007 statement, the Veteran notes that prior to his service 
in Vietnam he underwent Escape, Evasion, Survival and POW 
training which he described as very life-like and stressful, 
both physically and mentally.  In his June 2007 statement, 
the Veteran describes his heart attack.  In his July 2007 
statement, the Veteran stated that Dr. J.V. had told him that 
his heart condition had began in service.  However, the April 
2007 letter informed the Veteran that he could submit a 
medical opinion showing a relationship between his heart 
condition and service; and the medical records received from 
Dr. J.V. since the date of this statement do not contain a 
statement to that effect.  This lay evidence does not offer 
evidence of a heart disorder in service or prior to the 
Veteran's June 1982 myocardial infarction.  Therefore, it is 
not material to the Veteran's claim.

Consequently, the evidence received since the May 1983 rating 
decision is not new and material as contemplated by 38 C.F.R. 
§ 3.156 and provides no basis to reopen the Veteran claim for 
entitlement to service connection for heart condition.  
38 U.S.C.A. § 5108.  The appeal is denied

Initial Ratings - Generally

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Diagnostic Code 5276 provides ratings for acquired flatfoot 
or pes planus.  Severe flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities is rated 30 percent disabling 
for bilateral disability.  Pronounced flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances is rated 50 percent disabling 
for bilateral disability.  38 C.F.R. § 4.71a. 

Pes Planus

In an April 2007 rating decision, the Veteran was granted 
service connection for bilateral pes planus with a 30 percent 
evaluation, effective December 20, 2005, under 38 C.F.R. 
§ 4.71a, DC 5276.  The Veteran appealed for a higher initial 
rating.  See Fenderson, supra.

In order to qualify for a higher initial rating under DC 
5276, the record must show that his bilateral pes planus was 
manifested by pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances.

The Veteran underwent a VA medical examination in May 2006 in 
conjunction with this claim.  At that time, the Veteran 
complained of feet pain.  He was not using a feet-specific 
assistance device that day and stated that the Dr. Scholl's 
inserts he had used in the past had not helped.  The VA 
examiner noted callous formation along the medial heel border 
(greater on the left foot, but no skin ulcerations), no 
edema, and normal looking feet and arches when not weight-
bearing.  The VA examiner also noted that upon standing, 
"his feet still do not really look very flat, and I can 
slide my fingertips under the arches."  The Veteran claimed 
bilateral arch and heel discomfort with weight bearing.  X-
rays were taken and the radiologist found moderate pes planus 
deformities, bilaterally.

The symptoms listed above most nearly approximate the 
criteria for a 30 percent evaluation.  The Veteran's 
bilateral pes planus is characterized by objective evidence 
of deformity, pain on use, and characteristic callosities.  
The Veteran's symptoms do not include pronounced flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, or severe spasm of 
the tendo achillis on manipulation.

Based on the evidence described above, the Board finds that 
the Veteran does not meet the criteria for an initial rating 
in excess of 30 percent for bilateral pes planus.  While the 
Veteran's bilateral pes planus is characterized by calluses, 
pain on use, and moderate deformities, it is not 
characterized by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation.  For 
these reasons, the Board determines that preponderance of the 
evidence is against the assignment of an initial evaluation 
in excess of 30 percent for bilateral pes planus.  
Accordingly, the appeal is denied.

The Board finds that, at no time during the pendency of this 
claim for an increased rating, including consideration of the 
one-year period before the claim was received has the 
Veteran's bilateral pes planus warranted an evaluation in 
excess of 30 percent.  Fenderson, supra.  Accordingly, the 
appeal is denied.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent or indeed 
any periods of hospitalization because of the service-
connected disability in question, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the Veteran outside of the norm, or which presents an 
exceptional case where the currently assigned 30 percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997) (quoting Floyd 
v. Brown, 9 Vet. App. 88, 94-96 (1996)); Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Service Connection - Generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Bilateral Hearing Loss

For certain chronic disorders, including organic diseases of 
the nervous system such as bilateral hearing loss, service 
connection also may be granted on a presumptive basis if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is from 0 to 20 decibels; higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).

With respect to Hickson element (1), private audiological 
results from September 2005 show bilateral hearing loss.  
Additionally, VA audiological evaluation in May 2006 
indicates a diagnosis of mild sensoneural hearing loss in the 
right ear and moderate sensoneural hearing loss in the left 
ear, and establishes that the Veteran has currently hearing 
loss disability within VA standards.  38 C.F.R. § 3.385.  
Therefore, Hickson element (1) has been satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  As a chronic disease, hearing loss could 
satisfy this element on a presumptive basis if it had become 
manifest during the Veteran's service or within the one year 
presumptive period.  In this case, however, the Veteran's 
audiometric test results at the time of separation were 
normal and the first documentation of his hearing loss is 
medical records from May 2005, decades after the Veteran's 
separation from service.  Hickson element (2) therefore has 
not been met insofar as showing evidence of the initial 
manifestation of bilateral hearing loss in service or within 
the one-year presumptive period following service.

With respect to the alternate requirement of an injury, the 
Board notes that, according to his DD-214, the Veteran's 
military occupational specialty was aircraft mechanic.  As 
such, exposure to acoustic trauma is acknowledged and Hickson 
element (2) is satisfied on that basis.

The third and final Hickson element is a medical nexus 
opinion linking the Veteran's current disability to his 
military service.  In May 2006, the Veteran underwent a VA 
audiological examination in conjunction with this claim.  The 
VA examiner found the Veteran's bilateral hearing loss was 
less likely than not caused by or the result of his military 
service.  After a review of the record and an examination of 
the Veteran, that examiner opined: 

[The Veteran] had very normal whisper testing and 
pure tone thresholds for both ears from 1963 until 
1972 when borderline normal hearing (25dB) was 
becoming evident at 500 and 1KHZ for both ears.  
These are not frequencies that are "sensitive" to 
noise exposure as he has described in his history.  
His last audiometric record revealed a mild loss 
(30dB) at 500 Hz ONLY at the [right ear] only.  All 
other thresholds for both ears were well within 
normal limits.  His last 3 and 4 pure tone 
threshold averages would still identify both ears 
as normal hearing on 8/16/1973.  He was discharged 
8 months later.  Due to the lack of hearing loss 
evidence in the noise sensitive frequencies in his 
repeated hearing testing throughout his career, it 
is less likely than not that the veteran's hearing 
loss is due to his military noise exposure.

The Veteran has not offered any other medical nexus opinion.  
Therefore, the medical nexus requirement has not been 
fulfilled and the claim fails on this basis.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim as to the element of medical nexus.  Hickson 
element (3) has therefore not been met and the claim fails on 
that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss.  The benefit sought on appeal is accordingly 
denied.

Secondary Service Connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under § 3.310(a).  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Neuropathy of the Left Foot

The Veteran claims neuropathy of the left foot secondary to 
his service connected pes planus.  

There is neither diagnosis of neuropathy of the left foot in 
service nor any injury to the left foot.  The Veteran's 
service treatment records note complaints of and treatment 
for right leg pain due to an infection, which the Veteran 
states was caused by a scorpion bite, but no treatment for a 
left foot condition.  A June 1968 record notes pitting edema 
in the left ankle.  Thus direct service connection is not 
warranted.

Likewise, the record does not contain a diagnosis of 
neuropathy of the left foot.  The record does, however, 
contain several complaints of numbness of the feet.  
Particularly, VA treatment records from December 1999 note 
tingling and numbness in the bottom of the Veteran's feet and 
VA treatment records from November 2005 note that the Veteran 
complained of getting numbness of the feet.  Therefore, the 
Board finds the first Wallin requirement satisfied with 
regard to the persistent complaint of numbness.

As noted above, the Veteran is currently service connection 
for pes planus.  Thus the second Wallin requirement is 
satisfied.

The third Wallin requirement is evidence establishing a 
medical nexus between the current condition and the Veteran's 
service connected pes planus.  In May 2006, the Veteran 
underwent a VA medical examination in conjunction with his 
foot claims, which included a complaint of numbness, 
bilaterally, but particularly in the left leg.  After a 
review of the record the VA examiner noted, "[the Veteran] 
has PVD [peripheral vascular disease] in the left leg and he 
has had femoral artery procedure done I believe.  He also has 
chronic back problems with discectomy.  This can account for 
his complaint of numbness in the foot."  Neither PVD nor the 
Veteran's back problems have been service connected.  The 
Veteran has not offered any other medical nexus opinion.  To 
the extent that the Veteran himself has opined that the two 
are linked, the Board notes that while the Veteran is 
competent to provide lay evidence of his symptoms, such as 
the persistent numbness, he is not competent to provide a 
nexus opinion between that numbness and his service connected 
pes planus.

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claim as to the element of medical nexus.  Wallin 
element (3) has therefore not been met and the claim fails on 
that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for neuropathy of 
the left foot.  The benefit sought on appeal is accordingly 
denied.


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for arteriosclerotic heart disease status post 
acute myocardial infarction; the appeal is denied.

Entitlement to an evaluation in excess of 30 percent for 
service connected pes planus is denied.

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for neuropathy of the left 
foot is denied.


REMAND

Fatty Tumors and Cysts

The Veteran's service treatment records include several 
references to treatment for cysts.  In his November 1963 
Report of Medical History, the Veteran noted occasional boils 
on his back, without complications.  In April 1967, the 
Veteran was treated for a pilonidal cyst.  In December 1967, 
a 10 to 12 year old cyst ruptured on the Veteran's left 
cheek.  In May 1968, the Veteran was treated for a cyst in 
the post crease of his right ear.

In his July 2007 statement, the Veteran stated that he has 
had several cysts and tumors removed since then.  
Specifically, he stated that he had a large knot removed from 
his back in Frederick, MD, after he left service.  He also 
stated that he had several growths removed from his back, 
arms, and right hip by Dr. L.K. Cohen and Dr. L.A. Goldberg 
at Allegheny Dermatology Assoc.  The claims folder does not 
contain these records.

Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the Veteran and 
his representative a letter 
requesting that the Veteran provide 
information, and, if necessary, 
authorization, to enable it to obtain 
any additional evidence pertinent to 
the fatty tumor and cyst claim, 
including the medical records from 
Allegheny Dermatology Assoc., to 
which the Veteran refers in his July 
2007 statement and, if possible, the 
medical facility in Frederick, MD, 
which removed the growth from the 
Veteran's back.  All records obtained 
pursuant to this request must be 
included in the Veteran's claims 
file.  If the search for such records 
has negative results, documentation 
to that effect should be included in 
the claims file.

2.	Once the records listed above in 
paragraph 1 have been obtained and 
associated with the claims folder, or 
a negative response has been received 
and associated with the claims 
folder, schedule the Veteran for a VA 
dermatological examination to 
determine the nature and etiology of 
any current fatty tumor or cyst 
condition.  His claims folder should 
be available to the examiner and 
reviewed in conjunction with the 
examination.  All tests and studies 
deemed necessary by the examiner 
should be performed.

Based on a review of the records 
contained in the claims folder and 
the results of the examination, the 
examiner is asked to provide an 
opinion addressing the following 
questions:  Does the Veteran have a 
fatty tumor, cyst, or other skin 
disorder?  If so, please specify the 
diagnosis or diagnoses.  Is it at 
least as likely as not (50 percent or 
greater probability) that any current 
diagnosis of a skin disorder, to 
include fatty tumor or cyst 
condition, had its onset during 
service; or, was a such disorder 
otherwise caused by any incident or 
event that occurred during service?

A complete rationale should be given 
for all opinions and conclusions.

3.	After the above development is 
completed, adjudicate the claim.  If 
the benefits sought are denied, 
provided the Veteran a supplemental 
statement of the case and return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


